Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Amendment filed October 24, 2022 in response to the Office Action of April 26, 2022 is acknowledged and has been entered.  Claims 1-16, 19 and 20 have been cancelled. Claim 17 has been amended. 
2.	Claims 17, 18, and 21-23 are currently being examined.
Rejections Maintained
Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. PCT/JP2002/00899, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. Examiner has established a priority date of September 04, 2003 for claims 17, 18, and 21-23 because the claims as currently constituted recite a method for inducing cytotoxicity comprising contacting a cell with an antibody against a C-terminal peptide of GPC 3, wherein the C-terminal peptide of GPC3 is a peptide consisting of amino acid residues 375-580 of GPC 3 and a review of the parent application does not reveal support for the claimed antibody and broad methods. Applicant is invited to submit evidence pointing to the serial number, page and line where support can be found establishing an earlier priority date.  
Response to Arguments
4.	Applicant respectfully disagrees and directs the Office’s attention to at least paragraphs [0006], [0014] - [0022], [0029], [0114]-[0117], and [0178]-[0182] and Figure 11, of US20060167232A1, which is referenced herein as the translation of Intl. Appl. No. PCT/JP2002/00899. Applicant respectfully submits that the disclosure of Intl. Appl. No. PCT/JP2002/00899 does indeed provide adequate support to comply with the requirements of 35 U.S.C. § 112 for each of the pending claims and requests that the denial of the claim for the benefit of Intl. Appl. No. PCT/JP2002/00899 application be reconsidered and withdrawn

Applicant’s arguments have been considered, but have not been found persuasive.  The disclosure of  US20060167232A1 is not the same as that of PCT/JP2002/00899.  In particular, unlike US20060167232A1, which teaches an antibody to a C-terminal peptide comprising residues 375-580 of GPC3 at paragraph [0015] and a cytotoxic antibody at paragraph [0018], PCT/JP2002/00899 does not disclose either limitation.  See Appendix, translation of PCT/JP2002/00899 submitted by applicant in 10/526,741. PCT/JP2002/00899 only discloses antibodies M3C11, M13B3, AND M3B8 to the C-terminus of GPC 3.  See p. 41-last four lines and Table 1.  However, PCT/JP2002/00899 does not disclose any cytotoxic activity of said antibodies.   Thus, PCT/JP2002/00899 does not provide adequate support for the method as claimed for the reasons previously set forth and above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 17, 18, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been evaluated in view of that guidance.  

Scope of the claimed genus
The claims are broadly drawn to a method for inducing cytotoxicity comprising contacting a cell with an antibody against a C-terminal peptide of GPC 3, wherein the C-terminal peptide of GPC3 is a peptide consisting of amino acid residues 375-580 of GPC 3. Thus, the claims are broadly drawn to administering a broad genus of antibodies antibody against a C-terminal peptide of GPC 3, wherein the C-terminal peptide of GPC3 is a peptide consisting of amino acid residues 375-580 of GPC 3 to induce toxicity in a cell.
State of the Relevant Art
 As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (IDS) (see Section 3) “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches the M3C11, M13B3, M3B8, and M1E07 monoclonal antibodies which bind the C-terminus of GPC3. See Examples 2 and 4.   The specification teaches mouse-human chimeras of M3C11 and M1E07 and the sequence of the heavy and light chains.  See Example 4.
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of four monoclonal antibodies M3C11, M13B3, M3B8, and M1E07 that bind C-terminus of GPC-3.  The sequences of the heavy and light chains of M3C11 and M1E07 are disclosed.  The specification does not teach the sequence of the heavy and light chains of M3B8 and M1E07.  Additionally, it is not clear from the disclosure of the specification which, if any, of the produced antibodies are against residues 375-580 of GPC 3. 
 Antibodies produced by different methods, such as in different species, in phage or with different epitopes of the C-terminus of GPC3, wherein the C-terminal peptide of GPC3 is a peptide consisting of amino acid residues 375-580 of GPC 3, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences. Thus, while applicant has isolated four antibodies to the C-terminus of GPC, it is not clear from the disclosure of the specification which, if any, of the produced antibodies are against residues 375-580 of GPC 3 and, the genus is very large and only two of the four isolated C-terminal antibodies have their structure described.  The described species therefore cannot be considered representative of either of the recited broad genus of antibodies claimed.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of treating.  
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding activity claimed.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody. Lastly, a recitation of “humanized” only implies a particular structure if it is coupled with a description of the parental antibody VH, VL, and/or CDRs. In the absence of at least a description of the three CDRs in the VL and the three CDRs in the VH from the same parental antibody, the skilled artisan could not envision which other “chimera” antibodies might be encompassed by the claimed genus.
For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the claims that meet the highly general structural requirements of the claims would also be able to bind a C-terminal peptide of GPC3,  wherein the C-terminal peptide of GPC3 is a peptide consisting of amino acid residues 375-580 of GPC 3. Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genus claimed.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Response to Arguments
6.	Applicant argues that the pending claims are supported by a specification that reasonably conveys to one of ordinary skill in the art that Applicant was in possession of the claimed invention at the time the present application was filed.

Applicant’s arguments have been considered, but have not been found persuasive.  Although the specification generally recites an antibody to a peptide comprising amino acid residues of 375-580 of GPC 3 and cytotoxic antibodies (see pp. 4-5 of the specification), this is not sufficient to provide an adequate description of an antibody against a C-terminal peptide of GPC 3, wherein the C-terminal peptide of GPC3 is a peptide consisting of amino acid residues 375-580 of GPC 3 can induce toxicity in a cell.  
The specification discloses the reduction to practice of four monoclonal antibodies M3C11, M13B3, M3B8, and M1E07 that bind C-terminus of GPC-3.  The sequences of the heavy and light chains of M3C11 and M1E07 are disclosed.  The specification does not teach the sequence of the heavy and light chains of M3B8 and M1E07.  Additionally, it is not clear from the disclosure of the specification which, if any, of the produced antibodies are against residues 375-580 of GPC 3. 
Antibodies produced by different methods, such as in different species, in phage or with different epitopes of the C-terminus of GPC3, wherein the C-terminal peptide of GPC3 is a peptide consisting of amino acid residues 375-580 of GPC 3, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences. Thus, while applicant has isolated fours antibodies to the C-terminus of GPC, it is not clear from the disclosure of the specification which, if any, of the produced antibodies are against residues 375-580 of GPC 3 and, the genus is very large and only two of the four isolated C-terminal antibodies have their structure described.  The described species therefore cannot be considered representative of either of the recited broad genus of antibodies claimed.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus,  the specification as filed does not  provide an adequate description of an antibody against a C-terminal peptide of GPC 3, wherein the C-terminal peptide of GPC3 is a peptide consisting of amino acid residues 375-580 of GPC 3 that can induce toxicity in a cell.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7.	Claims 17, 18, and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 03/000883 A1 (Aburatani et al. Jan. 03, 2003, IDS), “Aburatani” in view of US Pat. App. Pub. 2005/0233392 A1 (Filmus et al. published 10/20/2005, filed 05/22/2003, IDS), “Filmus”. 
US Pat. App. Pub. 2004/0236080 (Aburatani et al. 11/25/2004, IDS) the 35 USC 371 national stage filing of WO 03/000883 A1 will be used as the translation of WO 03/000883 and will be cited for support. 
Aburatani teaches treating cancer with antibodies to GPC-3with ADCC and CDC activity. See claims 1-12, ¶¶ 0008-0035 and 0093-0102 of the ‘080 publication and Appendix 1 of the Office Action of 10/19/2011.  Aburatani teaches making monoclonal antibodies to GPC-3.  See ¶¶ 0027-0047.  Aburatani teaches that any fragment of GPC-3with an epitope can be used for preparing an anti- GPC-3 antibody with ADCC or CDC activity. See ¶ 0035. Aburatani teaches treating hepatic cancer cells, lung cancer cells, colon cancer cells, mammary cancer cells, prostate cancer cells, leukemia cells, lymphoma cells and pancreatic cancer cells. See ¶¶ 0095-0102. 
 Aburatani teaches making chimeric and humanized, recombinant antibodies with human constant regions with CDR region from mammals other than humans. See ¶ 0018, 0025, and 0048-0063.  
	Aburatani does not specifically teach a monoclonal antibody against a peptide consisting of amino acid residues 375-580 of GPC3, which has a cytotoxic activity. 
	Filmus teaches produces anti-GPC-3 antibodies, 1G12 and 8H5 against the last 70 amino acids of the core protein.  See ¶¶ 0098, and Examples 1-3. Filmus teaches that the 1G12 antibody bound strongly to hepatocellular carcinoma tumor cells, but not normal hepatocytes.  See Figs. 3 and 5 and Examples 4-6. 
	It would have been prima facie obvious at the time the inventions was made to combine the teachings of Aburatani  and Filmus and use the last 70 amino acids of GPC-3 as taught by Filmus to produce the cytotoxic antibodies of Aburatani for cancer treatment, which would bind to the claimed GPC3 peptide, because Aburatani teaches that any fragment of GPC-3 with an epitope can be used for preparing an anti-GPC-3 antibody with ADCC or CDC activity and Filmus teaches that monoclonal antibodies generated with the last 70 amino acids of GPC-3 are able to differentially recognize cancers expression GPC-3 and not normal tissue.  Given that Filmus teaches that the last 70 amino acids of GPC-3 is an effective antigen for producing monoclonal antibodies that recognize tumors expressing GPC-3, one of skill in the art would have been motivated with a reasonable expectation of success to use this fragment of GPC-3 to produce the cytotoxic monoclonal antibodies to GPC-3 for cancer treatment taught by Aburatani. 
Conclusion
8.	All other objections and rejections recited in the Office Action of Office Action of April 26, 2022 are withdrawn in view of Applicant’s arguments and amendments.
9.	No claims allowed.
10.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642